NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOEL ESPINOSA-LOPEZ                              No.   15-71085

                  Petitioner,                     Agency No. A099-441-674

   v.

 LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Joel Espinosa-Lopez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
672, 678 (9th Cir. 2011). We deny the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen as

untimely, where it was filed nearly five years after the final administrative order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Espinosa-Lopez failed to establish the

due diligence required for equitable tolling of the filing deadline, see Avagyan, 646

F.3d at 679 (equitable tolling is available to an alien who is prevented from timely

filing a motion to reopen due to deception, fraud, or error, as long as petitioner

exercises due diligence in discovering such circumstances).

      Because the timeliness determination is dispositive, we do not address

Espinosa-Lopez’s contentions regarding new hardship and eligibility for asylum.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-71085